THE ATTORNEY GENERAL HAS REFERRED TO ME YOUR LETTER CONCERNING THE LETTER YOU RECEIVED FROM MR. RUBEN GRAY. I SPOKE TODAY WITH MR. BILL HOLLINS OF THE OKLAHOMA CORPORATION COMMISSION' S TELEPHONE DIVISION, CONCERNING MR. GRAY'S INQUIRY AS-TO WHETHER A TELEPHONE COMPANY IS REQUIRED TO PRORATE LATE CHARGES WHEN PAYMENT ON A PHONE BILL IS LESS THAN A MONTH LATE.
MR. HOLLINS INFORMED ME THAT UNDER COMMISSION RULES GOVERNING THE TELEPHONE INDUSTRY, THE PHONE COMPANY IS NOT REQUIRED TO PRO-RATE LATE CHARGES, ONCE A CUSTOMER IS PAST THE DUE DATE. IN OTHER WORDS, THE UTILITY IS ENTITLED TO ASSESS A FULL MONTH'S LATE CHARGE ONCE A CUSTOMER IS LATE.
(ROBERT A. BUTKIN)